This is an appeal from an order amending a final decree in a divorce proceeding so as to relieve the former husband from all obligation with reference to accrued past due and future permanent allowances for the support of the former wife.
[1-3] That the power of the court to modify its orders providing for an allowance for the support of the wife made under SDC 14.0726 extends to installments which have accrued and are past due, is settled by Edith Rudd v. Frank Gerken, 67 S.D. 534,295 N.W. 491. A court is justified in exercising its power to so modify its orders when changed conditions are established. Shoop v. Shoop, 58 S.D. 593, 237 N.W. 904; Vert v. Vert, 3 S.D. 619, 54 N.W. 655. In view of the remarriage of the former wife, and all of the facts and circumstances disclosed by the record in this case, we are unable to say that the learned trial court failed to exercise a sound judicial discretion in modifying its amended decree.
The order of the learned trial court is affirmed.
SMITH, P.J., and POLLEY, ROBERTS, and RUDOLPH, JJ., concur.
WARREN, J., concurs in result.